Citation Nr: 0630519	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to February 17, 2005, and a rating higher 
than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective from May 30, 2003, the date of receipt of the 
claim.  The veteran appealed for a higher rating.

The Board remanded the case in December 2005 for further 
development of the evidence.  In April 2006, the RO issued a 
rating decision which granted an increased disability rating 
of 10 percent for the veteran's bilateral hearing loss, 
effective from February 17, 2005, the date of a VA 
audiological examination.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Moreover, as the 
increased rating was not made effective back to the initial 
date of service connection, the Board shall consider the 
staged ratings assigned by the RO separately. Fenderson v. 
West, 12 Vet. App. 119 (1999).

In November 2005, the Board granted the veteran's motion to 
advance this case on the docket. 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear on VA examination in June 
2003.

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear on QTC audiological 
examination in July 2003.

3.  The veteran has level IV hearing in the right ear and 
level II hearing in the left ear on VA audiological 
examination in February 2005.

4.  The veteran has level V hearing in the right ear and 
level IV hearing in the left ear on VA audiological 
examination in March 2006.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
prior to February 17, 2005, or for a rating higher than 10 
percent thereafter.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in June and December 2003, provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim for an increased rating for bilateral hearing loss and 
the evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The June 
and December 2003 letters specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  VA has taken all appropriate action to 
develop the veteran's claim.  He was notified and aware of 
the avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
for bilateral hearing loss, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for any increase.  Despite the inadequate 
notice provided to the veteran, the Board finds no prejudice 
to the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss, and 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the issue on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

An audiological evaluation dated in February 2002 was 
received from Bandera Hearing Aid Center.  Although the 
examination provided puretone audiometry testing graphs, no 
numerical designations were provided for the individual ears. 
Consequently, the pure tone thresholds for the left and right 
ears are unclear, and this examination report is not adequate 
for rating purposes.

The veteran underwent a hearing test during VA outpatient 
treatment in June 2003.  The audiometric test showed right 
ear air conduction pure tone thresholds of 25, 15, 60, and 85 
decibels at 1000, 2000, 3000, and 4000 hertz, respectively.  
The average pure tone threshold was 46 decibels.  Left ear 
air conduction pure tone thresholds were 25, 15, 60, and 85 
decibels at the same tested frequencies, respectively.  The 
average pure tone threshold was 46 decibels.  The speech 
recognition score for the right ear was 96 percent and for 
the left ear was 92 percent.  The diagnosis for both ears was 
moderate to profound high frequency sensorineural hearing 
loss.

In July 2003, the veteran underwent a QTC audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 20, 50, 65, and 80 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 54 decibels.  Left ear pure tone thresholds 
were 25, 20, 55, and 90 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 48 decibels.  The speech recognition score for the right 
ear was 100 percent and for the left ear was 100 percent.  
The diagnosis was moderate to severe high frequency 
sensorineural hearing loss in the right ear and moderate to 
profound high frequency sensorineural hearing loss in the 
left ear.

The veteran underwent a hearing test during VA outpatient 
treatment in October  2003.  The audiometric test showed 
right ear air conduction pure tone thresholds of 20, 45, 60, 
and 75 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold was 50 
decibels.  Left ear air conduction pure tone thresholds were 
25, 20, 60, and 90 decibels at the same tested frequencies, 
respectively.  The average pure tone threshold was 49 
decibels.  Speech recognition testing, however, was not 
conducted, and this examination report is not adequate for 
rating purposes.

On VA audiological examination conducted on February 17, 
2005, audiometric testing showed right ear pure tone 
thresholds of 30, 50, 60, and 80 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 55 decibels.  Left ear pure tone thresholds 
were 25, 25, 65, and 90 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 51 decibels.  The speech recognition score for the right 
ear was 78 percent and for the left ear was 90 percent.  The 
diagnosis was mild to severe sensorineural hearing loss 
sensitivity from 500-4000 hertz in the right ear and a mild 
sensorineural hearing loss at 500 hertz with a moderately 
severe to profound sensorineural hearing loss from 3000-4000 
hertz in the left ear.  

At a September 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had difficulty with 
audiometric testing performed by the VA and as a result he 
gave inaccurate responses.  He also reported that his hearing 
had worsened since the last VA examination.    

The Board remanded the case in December 2005 in order to 
provide the veteran with a current VA audiometric 
examination.

The veteran underwent a VA audiological examination in March 
2006.  The audiometric test showed right ear pure tone 
thresholds of 35, 55, 65, and 90 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold was 61 decibels.  Left ear pure tone thresholds 
were 35, 35, 75, and 95 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 60 decibels.  The speech recognition score for the right 
ear was 70 percent and for the left ear was 76 percent.  The 
diagnosis was a mild to severe sensorineural hearing loss at 
500 to 400 hertz in the right ear and a mild to profound 
sensorineural hearing loss at 500 through 4000 hertz in the 
left ear.  The examiner noted that the veteran's hearing was 
essentially unchanged since the veteran's last VA 
audiological examination in February 2005.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In the case presently on appeal, however, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim-a practice known as 
"staged rating."

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85 (2006).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2006).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

As noted above, the veteran has been provided various VA 
audiological examinations during the course of his appeal.  
The February 2002 private audiological examination, however, 
provided data in graphical format, which the Board cannot 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Also, in the October 2003 VA hearing test, speech recognition 
scores were not provided.  Accordingly, that examination 
report also cannot be used to establish the proper rating for 
the veteran's hearing loss.  

The RO assigned an initial noncompensable rating for the 
veteran's bilateral hearing loss, effective from the date of 
receipt of his claim, May 30, 2003, and increased the rating 
to 10 percent effective from the date of the February 17, 
2005, VA audiological examination.

The June 2003 VA audiological evaluation revealed an average 
puretone threshold hearing level of 46 decibels for the right 
ear, with a speech discrimination score of 96 percent.  An 
average puretone threshold hearing level of 46 decibels with 
a speech discrimination score of 93 percent was reported for 
the left ear.  Application of these scores to table VI in the 
rating schedule results in a designation of "I" for the 
right ear and a designation of "I" for the left ear.  When 
applied to table VII, this results in a noncompensable (0 
percent) evaluation under Diagnostic Code (DC) 6100.

The veteran's July 2003 VA audiological evaluation revealed 
an average puretone threshold hearing level of 54 decibels 
for the right ear, with a speech discrimination score of 100 
percent.  An average puretone threshold hearing level of 48 
decibels with a speech discrimination score of 100 percent 
was reported for the left ear.  Application of these scores 
to table VI results in a designation of "I" for the right 
ear and a designation of "I" for the left ear.  When 
applied to Table VII, this results in a noncompensable (0 
percent) evaluation under DC 6100.

The February 17, 2005, VA audiological evaluation revealed an 
average puretone threshold hearing level of 55 decibels for 
the right ear, with a speech discrimination score of 78 
percent.  An average puretone threshold hearing level of 51 
decibels with a speech discrimination score of 90 percent was 
reported for the left ear.  Application of these scores to 
table VI in the rating schedule results in a designation of 
"IV" for the right ear and a designation of "II" for the 
left ear.  When applied to table VII, this results in a 
noncompensable (0 percent) evaluation under Diagnostic Code 
(DC) 6100.

The veteran's March 2006 VA audiological evaluation revealed 
an average puretone threshold hearing level of 61 decibels 
for the right ear, with a speech discrimination score of 70 
percent.  An average puretone threshold hearing level of 60 
decibels with a speech discrimination score of 76 percent was 
reported for the left ear.  Application of these scores to 
table VI results in a designation of "V" for the right ear 
and a designation of "IV" for the left ear.  When applied 
to Table VII, this results in a 10 evaluation under DC 6100.

The Board has also considered section 4.86(a).  Given, 
however, that the evidence does not reflect puretone 
thresholds of 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz, consideration of Table VIa is not warranted. 
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 decibels or less at 1000 Hertz and a puretone 
threshold of 70 decibels or more at 2000 Hertz.

The results of these hearing evaluations do not support 
higher ratings than those currently assigned. 

The Board has considered the veteran's contentions and sworn 
hearing testimony.  Applying the available audiometric data 
to the above tables, the Board finds that the evidence does 
not warrant a compensable rating for bilateral hearing loss 
prior to the date of the February 17, 2005, VA audiometric 
examination.  Further, the Board finds that the data obtained 
on the February 2005 and March 2006 VA examinations did not 
warrant more than a 10 percent rating.

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

Because the RO already has assigned a 0 percent rating for 
the period prior to February 17, 2005, and a higher 10 
percent rating effective that date, that was tantamount to a 
"staged" rating as required by Fenderson.  At no time since 
the effective date of his award, when his initial 0 percent 
rating commenced, or since the effective date of his 
subsequent 10-percent rating, has the veteran had greater 
hearing loss than that assigned for each corresponding 
period. 

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for an initial compensable rating for bilateral 
hearing loss prior to February 17, 2005, and a rating in 
higher than 10 percent thereafter, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


